El Juez Asociado Sb. Hutchison,
emitió la opinión del tribunal.
El apelante fué dos veces declarado culpable, primero, en la corte municipal y después de celebrado un juicio de novo, en la de distrito, por una supuesta violación del inciso “J”, artículo 5, de la “Ley para reglamentar el uso de ve-*360bienios de motor en Puerto Eico, aprobada en abril 13 de 1916.”
El inciso de referencia es como signe:
“ (i) Cada licencia tendrá un número correlativo y se suminis-trará a la persona a quien se expidiera, una chapa de metal con igual número, que deberá portarse por el tenedor de la licencia siempre que manejare un vehículo de motor. Deberá mostrarse la chapa a cualquier oficial de policía o caminero uniformado o que muestre su insignia, que solicitare verla, siempre que el tenedor de la licencia estuviere manejando un vehículo de motor.”
En el momento del arresto acababa de llegar a un hotel el apelante y estaba sentado en su automóvil. En la oficina del hotel tenía su maleta donde se encontraba la placa. Ha-bía dejado de manejar el automóvil y no se alega, ni se probó en el juicio, que se hubiera sacado algún equipaje de dicho automóvil antes de llegar al término del viaje, o que la ma-leta que contenía la placa no estuvo todo el tiempo en el ve-hículo durante tal viaje.
La mayor parte de la prueba se refiere a los pormenores de cierto incidente que culminó en el arresto del apelante. Este preludio, sin embargo, nada tiene que ver con la ver-dadera cuestión envuelta y no es necesario que se discuta.
La ley no dice que la chapa de metal deberá portarse por el dueño siempre que esté sentado en su carro, sin tenerse en cuenta las circunstancias, sino siempre que estuviere ma-nejando el vehículo. Ni expresa tampoco que deberá mos-trarse la placa en todos los casos en que la pida la policía, sino solamente cuando el oficial de policía “solicita verla mientras el tenedor de la licencia estuviere manejando un vehículo de motor.”
Con un poco más de cortesía y consideración por parte de la policía, y también de tacto y prudencia por los chauffeurs, al proceder en una cuestión algo delicada, como ésta, a veces se evitarían molestias a las cortes y al Gobierno el gasto de tener que resolver casos en los que el único delito *361cometido es una mutua falta de etiqueta con circunstancias atenuantes.
Debe revocarse la sentencia apelada.

Revocada la sentencia apelada y absuelto el ocias ado.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Wolf y Aldrey.
El Juez Asociado Sr. Franco Soto no tomó parte en la vista de este caso.